DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Brahan et al. (US 2014/0046477) in view of Harjee et al. (US 2017/0170435).
Regarding claims 1, 19, Brahan discloses an operational monitoring system for use with a liquid jet cutting system (page 1, [0003]), the operational monitoring system comprising: an accelerometer (acceleration) coupled to a cutting head of the liquid jet cutting system (page 1, [0006]; page 2, [0021]) and configured to generate motion data associated with movement of the cutting head (page 3, [0023]); and a computing device 160 operably connected to the accelerometer (fig.1) and having a memory 163 and a processor (fig. 1; page 3, [0028]); Wherein the computing device (160) configured to receive the motion data from the accelerometer  and correlate the motion data (fig. 1; page 3, [0030-0035]). Claim 19, the motion data indicates a first performance characteristic (motion control of the cutting head in page 2, [0010]); and the sensor data indicates a second performance characteristic  (calibration engine generates one or more motor outputs for the automated cutting system in page 2, [0010]).
 Brahan discloses all the limitations set forth above but fails to explicitly disclose the memory stores a planned data set including expected parameters associated with movement of the cutting head along a planned cut path; and to the planned data set.
  However, Harjee discloses the memory stores a planned data set including expected parameters associated with movement of the cutting head along a planned cut path (page 14, [0093-0095]); and to the planned data set (page 14, [0093-0095]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Harjee within the system of Brahan in order to generate a stream of machine commands that cause a waterjet cutter to process a workpiece thereby improving the effectiveness and reliability of the system. 

Regarding claim 2, Brahan discloses wherein the liquid jet cutting system is a water jet cutting system (page 2, [0021]). 
Regarding claim 3, Brahan discloses wherein the accelerometer is positioned adjacent an abrasive feed line in the cutting head, and wherein the accelerometer is configured to generate motion data associated with flow of abrasive through the abrasive feed line (fig. 1; page 3, [0028-0033]).
Regarding claim 4, Brahan discloses wherein the accelerometer is mounted on a circuit board within the cutting head (fig. 1). 
Regarding claim 5, Brahan discloses wherein the motion data includes orientation of the cutting head (direct the cutting head) (page 3, [0023]). 
Regarding claim 6, Brahan discloses wherein the computing device is configured to generate an alarm signal when the orientation of the cutting head, as indicated by the accelerometer, is different from a planned orientation of the cutting head in the planned data set (fig. 1; page 3, [0029-0035]); page 4, [0049]).
 Regarding claims 7, 20, Brahan discloses wherein the computing device is configured to generate an alarm signal when a magnitude of the motion data generated by the accelerometer exceeds a threshold value (page 4, [0048-0056]).
 Regarding claim 8, Brahan discloses wherein the computing device is configured to filter the motion data generated by the accelerometer by at least one frequency value (fig. ; page 3, [0031-0035]).
 Regarding claim 9, Brahan discloses a sensor operably connected to the computing device and configured to generate sensor data corresponding to one or more characteristics of the liquid jet cutting system (fig. 1; page 3, [0031-0035]).
 Regarding claim 10, Brahan discloses wherein the sensor includes a second accelerometer, an audio sensor, a temperature sensor, a pressure sensor, an electrostatic sensor, a continuity sensor, a micro- electromechanical system, and/or an impact switch (page 3, [0031-0035]).
 Regarding claim 11, Brahan discloses wherein the sensor is a temperature sensor connected to the cutting head and configured to monitor a temperature of one or more portions of the cutting head (page 2, [0012]).
Regarding claim 12, Brahan discloses wherein the temperature sensor is configured to monitor a temperature of a nozzle of the cutting head (page 2, [0012]).
Regarding claim 13, Brahan discloses wherein the computing device is configured to generate an alarm signal if both the motion data and the sensor data indicate deviations from the planned data set greater than a threshold value (page 3, [0031-0035]).
Regarding claim 14, Brahan discloses wherein the computing device is configured to filter out portions of the motion data and/or of the sensor data associated with ambient conditions (page 3, [0030-0035]). Regarding claim 15, Brahan discloses wherein the computing device is configured to filter out baseline vibration of the cutting head associated with powering the liquid jet cutting system (page 3, [0030-0035]).
Regarding claim 16, Brahan discloses wherein one or both of the accelerometer and the sensor are embedded in an electrical cable of the liquid jet cutting system (fig. 1).
Regarding claim 17, Brahan discloses wherein the accelerometer is connected to the cutting head using a magnet (fig. 1).
Regarding claim 18, Brahan discloses wherein the computing device is configured to generate an alarm signal when the motion data indicates one or more components are vibrating at their respective resonant frequencies (page 4, [0049-0057]).
Regarding claim 21, Brahan discloses wherein the first performance characteristic indicates contact between a cutting head of the liquid jet cutting system and a workpiece (fig. 1, page 2, [0010]). Regarding claim 22, Brahan discloses wherein the first performance characteristic indicates scraping of the cutting head along a surface of the workpiece (fig. 1; [0010]).
Regarding claim 23, Brahan discloses wherein the first performance characteristic indicates impact of the cutting head with a tipped-up part of the workpiece (fig. 1; page 2, [0010]).
Regarding claim 24, Brahan discloses wherein the second performance characteristic is a sound having a magnitude greater than a threshold sound value, a temperature greater than a threshold temperature value, a pressure within a component outside of a threshold pressure range, an acceleration or deceleration of a component of the liquid jet cutting system greater than a second threshold movement value, and/or an impact having a magnitude greater than a threshold impact value (page 3, [0030-0035]). 
Regarding claim 25, Brahan discloses wherein the computing device is configured to shut off the liquid jet cutting system if the motion data indicates the first performance characteristic and the sensor data indicates the second performance characteristic (fig. 1, page 2, [0010]).
Regarding claim 26, Brahan discloses wherein the first performance characteristic is an acceleration of the accelerometer in a first direction greater than a threshold acceleration value (page 3, [0030-0035]).
 Regarding claim 27, Brahan discloses wherein the first direction is parallel to a longitudinal axis of a cutting head of the liquid jet cutting system (fig. 1). 
Regarding claim 28, Brahan discloses wherein the first direction is perpendicular to a longitudinal axis of a cutting head of the liquid jet cutting system (fig. 1). 
Regarding claim 29, Brahan discloses wherein the accelerometer is coupled to a cutting head of the liquid jet cutting system and the sensor is a second accelerometer coupled to an actuator of the liquid jet cutting system upstream of the cutting head (fig. 1; page 2, [0010]).


                                                                     Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Linde (US 10,525,569) discloses water-abrasive cutting system. 
Buckner (US 7,503,134) discloses inclined ............container.
 Hoffman (US 5,848,929) discloses centrifugal....inner vessel.
Vandergon et al. (US 2018/0257253) discloses waterjet......sensor.
Martel et al. (US 2020/0217044) discloses fluid jet......... methods.
Zhang et al. (US 2020/0406424) discloses method and apparatus.....cutting system.

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800- 786-9199 (IN USA OR CANADA) or 571-272-1000.

DP
August 18, 2022

                                                                                        /DANIEL PREVIL/                                                                                        Primary Examiner, Art Unit 2684